EXAMINER'S COMMENT/AMENDMENT/REASONS FOR ALLOWANCE

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per amendment filed on 7/13/22, claims 1-6, 8, 9, 11-16, 18-20 are currently pending in the application.

In view of the amendment dated 7/13/22, all rejections set forth in the office action dated 5/27/22 are withdrawn. Upon further consideration of the amendment, Examiner initiated an interview to discuss amended claim 2 in an effort to advance prosecution (cf. attached Interview Summary).

Claim 8 is amended to replace “diuron” and “zineb”, i.e. trademark/trade name compounds, with “3-(3.4-dichloropheny])-1,1-dimethylurea” and “zinc-ethylenebis(dithiocarbamate)”, respectively. Although the specification does not provide explicit support for the claimed chemical names, evidence links https://pubchem.ncbi.nlm.nih.gov/compound/Diuron and https://pubmed.ncbi.nlm.nih.gov/9311082/ provide support that the claimed chemical names correspond to the previously claimed trademark/trade name compounds. 

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Jeremy Berman on 8/18/22.
The application has been amended as follows:
In claim 1, last line, after “(30-40)” and before the period, add the word “, respectively”.
In claim 1, line 6, replace the word “comprises” with the phrase “is prepared from”.
In claim 2, lines 2-4, delete the phrase “the silicone acrylate monomer comprises triisopropylsilyl methacrylate and/or triisopropylsily acrylate;”. 

Reasons For Allowance
4.	Claims 1-6, 8, 9, 11-16, 18-20 are allowed.
The following is an Examiner's Statement of Reasons for Allowance: 
	The presently cited claims are allowable over prior art to Mori et al. (US 7,989,521 B1), Ehara (US 2012/0202076 A1), Takao et al. (US 10,364,370 B1) and Martinez et al. (US 2021/0163758 A1). 
Mori teaches antifouling paints comprising triorganosilyl ester-containing copolymers. Ehara teaches antifouling coating compositions for an in-water structure, such as a ship, comprising a hydrolysable resin having a specific silicon-containing group and a triorganosilyl oxycarbonyl group. Takao teaches coating compositions comprising silicon atom-containing resin and a defoaming agent. Martinez teaches antifouling coating composition comprising a carbon-based hydrolysable polymer. However, the cited references, alone or in combination,
fail to teach or suggest paint compositions within the scope of the claimed invention. Therefore, the presently claimed invention is deemed allowable over closest prior art of record as per said art neither anticipating nor rendering obvious, alone or in combination, the presently claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762